Citation Nr: 1517119	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected vestibular disorder.  

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These issues were previously remanded by the Board in August 2013 for further evidentiary development.  The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities was also remanded by the Board at this time.  However, in a September 2014 Decision Review Officer Decision, the issue of entitlement to TDIU benefits was granted.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri, in May 2012.  A written transcript of this hearing has been prepared and incorporated into the Veteran's electronic file (the Veterans Benefits Management System (VBMS)).  

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran is service-connected for a vestibular disorder resulting from an in-service lightning strike.  

2.  The Veteran suffered an acute injury to the lumbar spine during military service when falling down stairs.  

3.  The Veteran's current lumbar spine disability did not manifest during, or as a result of, active military service, nor was it caused by or permanently aggravated by a service-connected vestibular disorder.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected vestibular disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in December 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in March 2008 and June 2014.  An additional opinion was obtained from a VA physician in August 2008..  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records and records from the Social Security Administration (SSA) have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

Additionally, the Board finds there has been substantial compliance with its August 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent records of VA medical treatment and scheduled the Veteran for an additional VA examination regarding the etiology of his claimed lumbar spine disability.  The AMC later issued a rating decision (pertaining to the issue of entitlement to TDIU benefits) and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Lumbar Spine

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  Specifically, he has argued that this condition manifested during active military service as a result of an injury in which he slipped on ice, or, in the alternative, that it is secondary to post-service falls stemming from his service-connected vestibular disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current lumbar spine disability did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected vestibular disorder.  As such, service connection cannot be established.  

A January 1972 VA treatment record confirms that the Veteran slipped on ice and suffered a contusion of the back.  He was admitted for treatment from January 27, 1972, to February 4, 1972, for lumbar pain.  He was treated with bed rest, heat and analgesics.  No fractures were seen upon X-ray.  The record does not reflect subsequent treatment for lumbar symptomatology, and according to the March 1972 separation examination report, an evaluation of the spine was deemed to be normal.  Therefore, the evidence of record suggests that the Veteran's in-service lumbar injury was an acute and transitory condition resolving prior to separation from active service.  

Likewise, the preponderance of post-service evidence of record demonstrates that the Veteran's lumbar spine disability did not manifest within one year of separation from active duty, and, that it is less likely as not that any current lumbar spine disability manifested as a result of active military service.  The Veteran has reported suffering a work-related injury to the lumbar spine in 1973 following his separation from active duty.  He reported that he fell and that he was hospitalized for days or weeks during his May 2012 hearing.  The record does not contain medical evidence corroborating this fall.  

According to an August 2001 private treatment note, the Veteran was suffering from low back pain.  A computed tomography (CT) scan revealed moderate disc bulge and spinal canal stenosis at L4-5 associated with nerve root compression at this level.  

November 2007 records reflect that the Veteran fell off of a ladder and was complaining of back pain.  The Veteran reported a loss of consciousness following this incident.  An X-ray of the cervical spine notes that the Veteran fell 6 to 7 feet off of a ladder a few days earlier and was experiencing pain in the neck and mid back.  The impression was straightening of the curvature, degenerative changes, no fracture and nuchal bone posterior to C5.  X-rays of the thoracic spine revealed degenerative changes without fracture.  A subsequent November 2007 record reflects that the Veteran reported falling approximately 7 to 8 feet off of a ladder while cleaning out his gutters.  

A December 2007 CT scan of the cervical spine revealed degenerative changes with posterior osteophytes at multiple levels.  A VA treatment note from December 2007 also notes a history of chronic back pain for the past 20 years.  

The Veteran was afforded a VA examination of the lumbar spine in March 2008.  The examiner reviewed the evidence of record, including the records of in-service hospitalization due to back pain after slipping on some steps because of ice.  X-rays were negative and the Veteran did not undergo surgery.  Following service, he entered the dry walling business and performed this job for approximately 25 or more years.  The Veteran reported that he was hospitalized in December 1973 for acute low back pain that was incurred on the job.  After conservative treatment, he returned to dry walling.  The Veteran also reported that in approximately 1985, he was seen by an orthopedic spine specialist for a work-related exacerbation of low back pain.  The Veteran was again treated conservatively and then returned to his previous job.  The Veteran also had 2 days of physician ordered incapacitation following an emergency room visit in November 2007 after falling at his home.  

X-rays of the lumbosacral spine revealed degenerative changes from L5-S1.  Spurs were also seen involving the lower thoracic vertebra and lumbar vertebra.  No acute fractures, dislocations or bone destructions were noted.  The Veteran was diagnosed with osteoarthritis of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran currently had a lumbar condition that began in the service.  While the Veteran was hospitalized in service, he embarked on a robust occupational career of dry walling and had many postural changes in lifting and carrying of product as well as overhead reaching that was consistent with the core elements of the job in dry walling.  He had at least two work-related incidents following his military service.  Most notably, in December 1973 and in the mid-1980s.  At no time was surgery performed.  The examiner felt it was more likely than not that the Veteran's occupational history led to his current lumbar findings.  

In an August 2009 statement, the Veteran stated that he fell in November 2007 suffering a back injury because of dizziness and vertigo causing him to lose his balance.  During VA treatment in April 2010, the Veteran asserted that he had black out spells every few months.  The Veteran is currently service-connected for a vestibular disorder.  

According to a May 2014 statement from a VA examiner (ENT), it was his medical opinion that the Veteran's 1972 fall was due to his vestibular dysfunction.  This fall produced his back condition with back pain.  The VA examiner noted, however, that he was an ENT specialist and not a general doctor or orthopedic specialist and that his comment about the Veteran's back should not be considered as a professional opinion about his condition of which he was not the specialist.  The examiner did feel that the Veteran had a vestibular condition since 1971, and he became dizzy and fell because of that condition.  

The Veteran was subsequently afforded a VA orthopedic examination in June 2014.  It was noted that the Veteran was suffering from degenerative arthritis of the thoracolumbar spine.  Upon reviewing the evidence of record, interviewing the Veteran and performing a physical examination, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was due to or the result of his service-connected vestibular disorder.  The examiner explained that the Veteran's initial injury of January 1972 stemmed from him slipping on ice and striking his back and side on steps.  There was no mention of dizziness or any other symptoms attributable to vestibular dysfunction on any of the several available treatment entries associated with this acute injury, including the line of duty statement of January 1972, all of which would have been expected to indicate whether the injury was related to a known preexisting medical condition.  The discharge note from the Veteran's period of hospitalization also failed to make any mention of dizziness or vestibular dysfunction due to an ear condition.  The March 1972 separation physical also failed to mention any ear or back problems, or any gait abnormalities.  

The examiner further explained that there were no available medical records for the period from 1972 to 2001, but the Veteran had reported a work-related injury to his back in 1973 while working as a drywall hanger/installed.  Apparently, he fell and became wedged between a stack of drywall boards and a wall.  The Veteran was reportedly treated in the emergency room, but private treatment records from this evaluation are not available for review in the claims folder.  The Veteran also reported that he worked as a drywall hanger/installer for "a short time" after service, then switched to drywall taping/finishing work for his last 15 years in the workforce.  Since he also reportedly spent 25 to 30 years in the drywall occupation, this would imply that he spent at least 5 to 10 years as a drywall hanger, which is fairly physically strenuous work, as was noted by the 2008 VA examiner.  

The examiner then noted that August 2001 private imaging reports revealed "mild" disc bulges from the T12 through L4 levels and a "moderate" disc bulge at L4-5.  The single page of medical history accompanying these reports did not describe the mechanism of onset nor the duration of the reported symptoms.  This evaluation was performed 29 years after the back injury due to the fall on icy steps in service (and 28 years after the reported work-related back injury following service), and yet there were no reported findings of degenerative arthritis of the vertebral column that would have been expected with an underlying back condition of such long duration.  The examiner also indicated that it would be surprising if the Veteran had not sought medical care earlier than 2001 for longstanding radicular symptoms in both legs.  Therefore, it appeared reasonable that the relatively mild discogenic changes noted on the 2001 lumbar myelogram and CT were more consistent with long-standing strenuous occupational use of the spine, and the disc herniation at L4-5 would be more consistent with an acute back injury of relatively recent onset.  

It was then noted that the Veteran was treated 6 years later in November 2007 for a back injury due to a fall from a ladder while cleaning his gutters.  The initial emergency room treatment records documented the Veteran's report of falling 5 to 6 feet from a ladder.  The examiner noted that subsequent records document a greater distance, with the most recent report indicating that the Vetera fell 11 feet.  These records made no mention of any dizziness or vestibular dysfunction symptoms preceding the fall.  It was noted that the fall was unwitnessed, but the Veteran reported having lost consciousness for a variable period of time after falling.  The initial treatment entry from the emergency room evaluation documents pain located at the mid-back, whereas reports of increasing lower back pain were not found until follow-up visits more than one week after the injury.  Cervical spine X-rays at the time showed degenerative disc disease at multiple levels, and thoracic spine X-rays showed mild multi-level degenerative arthritis.  It does not appear that lumbar spine films were performed for the initial emergency room evaluation, supporting the documentation of symptoms localized to the neck and upper back, but not the lower back at this time.  

The examiner concluded that she was in agreement with the 2008 VA examiner's opinion.  The weight of the available medical evidence as summarized above leans against the likelihood that the Veteran's fall on icy steps during service caused or aggravated his current back disability.  It was more likely, for the reasons outlined above, that his back condition was due to many years of occupational overuse.  The fall from the ladder while cleaning his gutters does appear to have aggravated his current back condition.  However, it did not cause the current back condition, as lumbar degenerative disc disease with disc herniation at L4-5 was already documented in 2001.  

Finally, the examiner opined after careful and thorough review of the Veteran's available medical records that the weight of the available evidence also leaned against the likelihood that the Veteran's fall from the ladder while cleaning his gutters in 2007 was due to his service-connected vestibular dysfunction of the inner ear.  There were many inconsistencies in the Veteran's subjective history related to the unwitnessed fall, including the reported distance of the height from which he fell, the reported length of time he lost consciousness, and the associated symptoms he experienced or reported at the time of injury and thereafter.  While vestibular dysfunction is known to cause problems with dizziness, as has been noted by his ENT specialists in numerous prior reports, none of the treatment entries found in the Veteran's record at, and immediately after, the time of injury described any reports of dizziness symptoms preceding the loss of balance and the fall.  Losing one's balance while standing on a ladder cleaning out gutters does not require underlying vestibular dysfunction, nor would a temporary loss of consciousness be surprising from an accidental fall from 6 feet or more above the ground.  The examiner found no private medical records from the 1972 to 2007 time frame to clarify the relative frequency or severity of the Veteran's reported falls due to balance problems and dizziness symptoms associated with his vestibular dysfunction, aside from the prior VA examinations performed for compensation and pension purposes.  

An additional medical opinion was obtained via email in August 2014.  The examining physician was asked to review the opinions of the May 2014 VA examiner and the June 2014 examiner.  It was noted that although the June 2014 VA examiner's opinion was supported by the documented medical records available, it appeared to conflict with the opinion provided by the May 2014 examiner.  The examiner again outlined the medical history of the Veteran.  After reviewing the evidence of record, it was determined that there was insufficient documented evidence of a significant low back injury during active service.  The diagnosis during active military service was a contusion of the low back.  X-rays of the lumbosacral spine were negative.  Although the Veteran has a well-documented significant current osteoarthritis of the lumbar spine (and degenerative arthritis of the thoracolumbar spine), the Veteran's current condition/disability was deemed to be more likely due to the aging process and the weight-bearing stresses of daily activity on the spine over the years and/or documented history of back injuries during his occupational career in construction work.  While there were documented degenerative changes in 2001, this was about 29 years after the Veteran's initial fall injury during military service.  

The examiner further opined that after review of the available records, the examiner was unable to provide an opinion without resorting to mere speculation due to inability to locate in the medical records documenting the Veteran's reported dizzy spells with associated falls.  The examiner was unable to locate in the clinical records documentation of dizziness with associated fall injury to the back prior to the documented clinical history of dizziness with associated fall in 2007.  The clinical/medical records document that the Veteran was diagnosed with degenerative changes in 2001.  Therefore, the examiner indicated that he must opine that the Veteran's current significant back condition was less likely than not due to, caused by or related to the Veteran's documented service-connected vestibular disorder/vestibular dysfunction of the inner ear.  

The preponderance of the above evidence demonstrates that service connection for a lumbar spine disability is not warranted.  The Board will first address the Veteran's assertion that his lumbar spine disability manifested as a result of active military service.  The Veteran's service treatment records do indicate that he suffered a contusion to the low back.  However, subsequent records suggest that this was an acute and transitory condition resolving prior to separation from active duty, as X-rays were normal and the separation evaluation was normal.  While the Veteran has related his current back disability to this injury, he has not alleged chronic symptomatology since the in-service incident.  According to a December 2007 VA treatment note, he only endorsed chronic back pain for the past 20 years.  This would be approximately 1987 - or some 15 years after separation from active duty.  He has also described post-service injuries and complaints associated with the spine that arose during his occupation.  It is not until 2001 - some 29 years after separation from active duty - that the record contains evidence of a chronic disability.  Therefore, there is no evidence of a chronic disability manifesting during active military service or continuing after separation from active service.  

The record also contains no competent evidence linking the Veteran's current back disability to military service.  According to the March 2008 VA examiner, it was more likely than not that the Veteran's current disability was related to his occupation with drywall.  X-rays were negative following the in-service contusion, but the Veteran described a number of incidents of injury, pain and treatment of his back once he began his occupation.  The June 2014 VA examiner also concluded that it was more likely that the Veteran's back condition was due to his many years of occupational overuse rather than his in-service fall.  The Veteran worked for at least 5 to 10 years as a drywall hanger, which is a fairly physically strenuous job.  August 2001 imaging also revealed "mild" disc bulges from T12 through L4 and "moderate" bulging at L4-5.  There was no evidence of degenerative arthritis of the vertebral column even though this imaging was conducted some 29 years after the date of the in-service fall.  Finally, according to the August 2014 medical opinion, there was insufficient evidence of a severe low back injury in service.  The diagnosis in service was a contusion and X-rays were negative.  Therefore, the Veteran's current condition was more likely due to the aging process and the weightbearing stresses of daily activity on the spine over the years with a documented history of work-related back injuries.  The record contains no other medical opinion suggesting that any current disability is at least as likely as not related to military service.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted on a direct basis.  

The preponderance of the evidence of record also demonstrates that the Veteran's current back disability was neither caused by, nor aggravated by, his service-connected vestibular disorder.  As explained by the June 2014 VA examiner, it was less likely than not that the Veteran's lumbar spine disability was due to or the result of his service-connected vestibular disorder.  Records from the time of the fall in 1972 made no mention of dizziness or any other symptoms attributable to vestibular dysfunction, all of which would have been expected to indicate whether the injury was related to a known preexisting medical condition.  Subsequent service records also failed to discuss any such symptomatology and August 2001 records only revealed evidence of "mild" or "moderate" disc bulging some 29 years later.  Also, while the Veteran subsequently reported falling from a ladder in November 2007 as a result of vestibular symptomatology, the examiner opined that this was less likely a result of his service-connected vestibular disorder.  While this fall likely aggravated a current lumbar spine disability, it was more likely than not that this fall was not due to his service-connected vestibular disorder.  There were many inconsistencies in the Veteran's subjective history related to this event and none of the treatment records surrounding the time of injury described any reports of dizziness symptoms preceding his loss of balance.  Finally, the August 2014 VA physician opined that due to the lack of clinical documentation of a history of dizziness associated with the 2007 fall, he must opine that the Veteran's current significant back condition was less likely than not due to, caused by or related to his service-connected vestibular disorder.  

In reaching the above decision, the Board has considered the May 2014 opinion of the VA ENT specialist.  The physician opined that the Veteran's 1972 fall was from his vestibular dysfunction.  However, the physician cited no medical evidence in support of this assertion, aside from noting that the Veteran reported an episode of dizziness resulting in a fall.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This physician failed to discuss the significant evidence of record linking the Veteran's fall to slipping on ice.  It is not until recent years that the Veteran began to assert that he was in fact dizzy.  There is nothing of record at the time of the incident to support this conclusion, and in the present case, the VA physician himself stressed that he was not an orthopedic specialist so his comment should not be considered a professional opinion.  As such, the Board has afforded less probative value to this opinion.  

The Board recognizes that the Veteran believes he is entitled to service connection for a lumbar spine condition.  During his May 2012 hearing, he testified that he believed his in-service fall was related to his service-connected vestibular disorder.  However, service records make no mention of symptomatology such as dizziness.  While the Veteran is certainly competent to testify to symptomatology such as dizziness, the remaining evidence of record fails to reflect that this fall resulted in a chronic disability.  The Veteran has not alleged that he suffered from chronic symptomatology as a result of this fall.  According to a December 2007 VA treatment note, he only endorsed chronic back pain for the past 20 years.  This would be approximately 1987 - or some 15 years after separation from active duty.  He also testified that he suffered a work-related fall following his separation from active duty in 1973 that resulted in days or "weeks" of hospitalization.  The Veteran further testified that he was in receipt of workman's compensation for his back disability and that he suffered other incidents of back pain related to work over the years.  The Board recognizes that the Veteran believes he suffers from a current back disability related to military service or a vestibular disorder.  However, the evidence of record fails to reflect that the Veteran has the requisite training or expertise as complex as linking a current medical disability to a specific injury or event occurring over the past several decades.  As such, the Veteran's assertions fail to reflect that service connection for a lumbar spine disability is warranted.  

Finally, the Board recognizes that the Veteran's wife believes that the Veteran's November 2007 fall was a result of dizziness or black outs.  However, the record contains no evidence to demonstrate that the Veteran's wife has the requisite training or expertise to offer a medical opinion as to the origins of a fall (for which there were no witnesses).  While she may be fully aware of what the Veteran reported to her, these allegations have already been fully discussed in preceding paragraphs.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected vestibular disorder, must be denied.


ORDER

The claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected vestibular disorder, is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for a heart condition.  Specifically, he has asserted that he suffers from a current heart disability that arose as a result of his in-service lightning strike (this incident is confirmed by the medical evidence of record).  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran testified in May 2012 that the first time he was made aware of a heart problem was around 1980 or so.  He also reported having a current heart disability.  This allegation is not currently supported by the evidence of record, as the June 2014 VA examiner concluded that there was no evidence of any current heart disability.  

Nonetheless, the Veteran testified in May 2012 that he was going to be seeking a medical opinion from a private physician following his hearing.  According to the August 2013 Board remand directives, the Veteran was to be contacted and asked to identify where his reported appointment took place (assuming that it did).  All necessary steps were then to be taken to obtain records from his reported cardiology assessment.  

A February 2014 deferred rating decision notes that further development must be undertaken so that the Veteran could identify medical facilities/doctors that provided the heart assessment he reported he would be attending during his May 2012 hearing.  There is no documentation of record confirming that this ever occurred, despite the remand directives requiring that a formal determination be made if any such records were found to not exist or that further efforts to obtain them would be futile.  A May 2014 Informal Conference Report indicates that "POA will attempt to contact veteran to identify the medical facility/doctor that provided the heart assessment.  Was this performed by the VA or VA fee basis?"  Written under this statement in pen is the word "VA."  However, a review of all of the electronic evidence of record, including both VBMS and Virtual VA, does not include any documentation to suggest that the Veteran was ever contacted or that any attempts were in fact made to obtain these records.  This must be performed before appellate review can proceed, as these records may in fact identify a current disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify medical facilities/doctors that provided the heart assessment he reported he would be attending during his May 2012 hearing.  After securing any necessary authorization from the Veteran, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This must be documented in the claims file.  The Veteran must also be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The AOJ should then readjudicate the claim on appeal, in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


